Title: To John Adams from Herman Heyman’s Sons, 31 July 1783
From: Herman Heyman’s Sons
To: Adams, John


          Sir
            Bremen the 31 July 1783
          We are still greatly indebted to your Exelency for the Letters of Introduction your Exelency have been so Kind to favor us with for our Partner Mr. Arnold Delius for Philadelphia & Boston Your Exelency will therefore permit to say you our most Humble thanks for this particular mark of attention for us, and we most Sincerly wish to have it in our power to Convince Your Exelency of our Gratitude & of the great Desier to be any way of Service to your Exelency.
          We had the satisfaction to see your Son Mr Adams here this spring by his Return from Sueden, and made it our Study to Render him all the Services we could and to make his stay as agreebel as in our power, we flatter us that he returned in perfect Health; and that he lieves in the most agreabel Situation which to be informes will give us much satisfaction.
          Beeing Convinced of the Patriotism which your Exelency bears for your Country we hope you’ll permit us to trouble you again with the present & to lay before your Consideration, a Plan which we lately received from one of our Principal Glass Manufactorers in upper Germany, who intends to establish a Glassmanufactory in Nord America under the Direction of our House there, provided it gets certain Previledges as well to the ground on which it is to be build, as likewise not to admitt at first any others Establishment of that Kind in Nord Amerca, as it would be else not practicabel to bring a Manufactory of that Kind to its extends and perfection, and beeing assured that every Manufactory will be advantageous to Nord America, in particular such as we intend to establish, which will make that Country Populus without to be troubelsome or Expensiff to it as they can mentain themself easy when ever the Manufactory is only set in Order and any way flourishing but such is the sooner and more easy to be brought in perfection if your Exelency great Influence by the Congress could bring it so far, that the Regency of Nord America grant us for some years a Monopolize for our Manufactory; Your Exelencys Wisdom and great Intelligence of His Country will teach us, if the Idea which we have of the progress of such an Manufactory as we intend to establish in Nord America is Regular, or if it is to precipitant; we therefore can only be ruled by your Exelency Kind advise & this will determine our future stepts to this purpose, may we therefore humbly Request from your Exelency to honour us with an answer as soon as ever convenient to your Exelency, and if such gives any prospect that our Intention will be supported by your Exelency & the Congress of the united states, we shall if agreabel to your Exelency give the Necessary Instructions to our House, to make proper Aplications according to the Direction which your Exelency will be so Obliging to give us, we forwarded however allready a part of this Plan to our Partner Mr Arnold Delius at Philadelphia, to be abel to Reflect on it, and to take it in to Deliberation, but he is likewise informed that we took the Liberty to write to your Exelency about it, & in hopes to receive your Answer & avise We have a Vessell now in Loading for Philadelphia which will depart in two Month if your Exelency should wish to have any things forwarded by it please to command us & likewise when ever you find us abel to be of Service to you, having the Honour to suscribe ourselfs with the utmost Regard very Sincerely, / Your Exelency / most obedt & most humble Servts.
          Herman Heymans Sons
          
            We have taken the Liberty to address the same Content of this to his Exelency Benjamin Franklin Esq. at the Court of France residing at Paris.
          
        